DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2 February 2021 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1-5, 9, and 11 are currently amended.
Claims 6-8, 10, 16, and 20 have been canceled.
Claims 1-5, 9, 11-15, 17-19, and 21-22 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-5, 9, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a system comprising a “database” and an “application.” These subsystems do not appear to be necessarily hardware components. Accordingly, the recited system is computer software per se and is not a process, a machine, a manufacture, or a composition of matter as defined in 35 U.S.C. § 101. See MPEP § 2106.03(I).
Claims 2-5, 9, and 21, which depend on claim 1, merely further define the processes performed by the aforementioned subsystems or recite additional non-hardware components. Thus, these claims also fail to recite statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 9, 11-15, 17-19, and 21-22 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation(s): “[The application configuring the device to:] modify the image using the selected audio clip; present to a user instances of the modified image.” When filing an amendment, an applicant should specifically indicate support in the original disclosure for new or amended claims. MPEP § 2163.06(II)(A)(3)(ii)(b). Applicant has not specifically indicated support for the new/amended claim. Furthermore, a review by the Examiner of the original disclosure failed to find sufficient description of presenting to a user multiple instances of an image modified using a selected audio clip.
Claims 2-5, 9, and 21 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Regarding claim 11, there does not appear to be adequate support for the following newly amended/added limitation(s): “A method of incorporating audio elements into social media posts, comprising a user: receiving an image from an image-creating device; receiving a current location from a geographic location identifier; from a database configured to store visual filters and audio clips, selecting a visual filter associated with the current location, and an audio element associated with the current location, wherein the user optionally selects the audio element independently of selecting the visual filter; modifying the image with the selected visual filter; and logically linking the image with the selected audio element on a computer-readable memory of the device such that, when the image is selected by at least one application of the device, the selected audio element is rendered along with the modified 
Applicant appears to be attempting to claim a user performing multiple functions that Applicant has disclosed as being performed by disparate elements of a computer system (including a client-side application and a server-side database). It is unsupported (and illogical) for a user (i.e., a human) to perform these functions.
Claims 12-15, 17-19, and 22 are rejected for substantially the same reason indicated above for claim 11, at least due to their dependence on the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11-15, 17-19, and 21-22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the phrase “the server.” There is insufficient antecedent basis for this phrase in the claim. See MPEP § 2173.05(e).
Claim 21 recites the phrase “the visual filters.” There is insufficient antecedent basis for this phrase in the claim. See MPEP § 2173.05(e).
Claim 11 recites the phrase “the device.” There is insufficient antecedent basis for this phrase in the claim. See MPEP § 2173.05(e). Although the claim mentions “an image-creating device,” it is not clear whether the phrase refers to that device, another previously mentioned device (such as “a database”), or a newly recited device. 
Claims 12-15, 17-19, and 22 are rejected for substantially the same reason indicated above for claim 11, at least due to their dependence on the claim.
Additionally, claim 22 recites the phrase “the visual filters.” There is insufficient antecedent basis for this phrase in the claim. See MPEP § 2173.05(e).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11, 13-15, 17-19, and 21-22 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Yan et al., US 2017/0263029 A1.
Regarding claim 1, Yan teaches a system, comprising: 
A database configured to store audio clips that are associated with various different geographic locations. In Yan, media overlays may be stored in a database. Yan ¶ 62, fig. 1, (database(s) 126). The media overlays may be associated with respective geographic locations. 
An application installed on a device having an image-creating device, and a geographic location identifier. In Yan, an application (i.e., programmatic client) may be installed on a client device. Yan ¶ 57. The client application may communicate with a messaging application and a media overlay application on a server. Id. The client device may have an image-creating device. Id. ¶ 137. The client device may have a geographic location identifier. Id. ¶ 57.
The application configuring the device to: receive an image from the image-creating device. In Yan, a media overlay publication module may receive a photograph from a client device. Yan ¶ 137, fig. 18 (step 1882). The media overlay publication module may be part of the media overlay application. Id. ¶ 69. 
[The application configuring the device to:] receive a current location from the geographic location identifier. In Yan, the media overlay publication module may receive a geolocation. Yan ¶ 144, ¶ 76 (user-based geolocation selection module).
[The application configuring the device to:] download from the database audio clips that are associated with the current location. In Yan, media overlays may be sent to the client device. Yan ¶¶ 145, 39.
[The application configuring the device to:] select an audio clip from among the downloaded audio clips, wherein the selection optionally takes place independently of selecting a visual filter. Preliminarily, the phrase “wherein the selection optionally takes place independently of selecting a visual filter” has been interpreted to refer to an optional step. See MPEP § 211.04. In Yan, a user may select a media overlay. Yan ¶¶ 145-146, 39.
[The application configuring the device to:] modify the image using the selected audio clip. In Yan, the selected media overlay may be applied to an image. Yan ¶ 39.
[The application configuring the device to:] present to a user instances of the modified image. In Yan, a user interface allows for a user to view images modified by adding media overlays. Yan figs. 6B-6F, ¶¶ 92, 113-117, 145.
[The application configuring the device to:] send the modified image to a social media group. In Yan, the modified image may be shared with a group of recipients. Yan ¶¶ 67-68, 145-146.
Regarding claim 3, which depends on claim 1, Yan teaches wherein the selected audio clip is logically linked with time information. Yan ¶¶ 78-79, 109.
Regarding claim 4, which depends on claim 1, Yan teaches wherein the selected audio clip is logically linked with one or more use cases. Yan ¶¶ 97-99.
Regarding claim 5, which depends on claim 4, Yan teaches sending information to the server regarding a [sic] occurrence of an event, and receiving from the server at least one of the downloaded audio clips associated with the occurrence of the event. Yan ¶¶ 97-99.
Regarding claim 9, which depends on claim 1, Yan teaches wherein the selected audio clip is manipulated using input from one or more sensors of the device. Yan ¶¶ 59, 138, 143, 145.
Regarding claim 11, Yan teaches a method of incorporating audio elements into social media posts, comprising a user: 
Receiving an image from an image-creating device. In Yan, a media overlay publication module may receive a photograph from a client device. Yan ¶ 137, fig. 18 (step 1882). The media overlay publication module may be part of the media overlay application. Id. ¶ 69. 
Receiving a current location from a geographic location identifier. In Yan, the media overlay publication module may receive a geolocation. Yan ¶ 144, ¶ 76 (user-based geolocation selection module).
From a database configured to store visual filters and audio clips, selecting a visual filter associated with the current location, and an audio element associated with the current location, wherein the user optionally selects the audio element independently of selecting the visual filter. Preliminarily, the phrase “wherein the user optionally selects the audio element independently of selecting the visual filter” has been interpreted to refer to an optional step. Accordingly, the phrase is given no limiting effect. See MPEP § 211.04. In Yan, media overlays may be stored in a database. Yan ¶ 62, fig. 1, (database(s) 126). The media overlays may be associated with respective geographic locations. Id. ¶ 84. The media overlays may comprise audio content (e.g., a sound effect, a music clip, an audio clip etc.). Id. ¶¶ 62, 138. Additionally, the media overlays may comprise visual content (e.g., a picture, text, a logo, an animation, etc.). Id. ¶ 62. In Yan, a user may select a media overlay. Yan ¶¶ 145-146, 39.
Modifying the image with the selected visual filter. In Yan, the selected media overlay (comprising a visual filter) may be applied to an image. Yan ¶ 39.
	Logically linking the image with the selected audio element on a computer-readable memory of the device such that, when the image is selected by at least one application of the device, the selected audio element is rendered along with the modified image. In Yan, the 
Regarding claim 13, which depends on claim 1, Yan teaches wherein the audio elements [sic] is logically linked with time information. Yan ¶¶ 78-79, 109.
Regarding claim 14, which depends on claim 1, Yan teaches wherein the audio elements [sic] is logically linked with one or more use cases. Yan ¶¶ 97-99.
Regarding claim 15, which depends on claim 14, Yan teaches wherein the one or more use cases are based on occurrence of an event. Yan ¶¶ 97-99.
Regarding claim 17, which depends on claim 11, Yan teaches retrieving a social media group logically linked with a user of the device. In Yan, the modified image may be shared with a group of recipients. Yan ¶¶ 67-68, 145-146.
Regarding claim 18, which depends on claim 17, Yan teaches sending the audio element to the social media group. In Yan, the modified image may be shared with a group of recipients. Yan ¶¶ 67-68, 145-146.
Regarding claim 19, which depends on claim 11, Yan teaches wherein the audio element is manipulated using input from one or more sensors. Yan ¶¶ 59, 138, 143, 145.
Regarding claim 21, which depends on claim 1, Yan teaches wherein at least one of the visual filters is sponsored by a business entity for a specific location. Yan ¶¶ 41, 85-96.
Regarding claim 22, which depends on claim 11, Yan teaches wherein at least one of the visual filters is sponsored by a business entity for a specific location. Yan ¶¶ 41, 85-96.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Yan et al., US 2017/0263029 A1, in view of Franklin et al., US 2016/0196584 A1.
Regarding claim 2, which depends on claim 1, the combination of Yan with Franklin teaches wherein the selected audio clip is logically linked with altitude information. In Yan, a client device may have an altitude sensor. Yan ¶ 171. Yan does not explicitly disclose linking a media overlay with altitude information. However, Franklin teaches such a limitation. Franklin ¶¶ 80-82.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Yan’s process of associating a media overlay with an image based on a geographic location with Franklin’s process of associating a media overlay with an image based on altitude information. Such a modification would allow for more precise personalization and enhancement of an image. 
Regarding claim 12, which depends on claim 11, the combination of Yan with Franklin teaches wherein the selected audio element is logically linked with altitude information. In Yan, a client device may have an altitude sensor. Yan ¶ 171. Yan does not explicitly disclose linking a media overlay with altitude information. However, Franklin teaches such a limitation. Franklin ¶¶ 80-82.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Yan’s process of associating a media overlay with an image based on a geographic location with Franklin’s process of associating a media overlay with an image based on altitude information. Such a modification would allow for more precise personalization and enhancement of an image. 

Response to Arguments
Applicant’s arguments with respect to the nonobviousness of the pending claims have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection to teach the newly amended/added limitations. Applicant is referred to the above detailed rejections for further explanation.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144